DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US Pub 20180278326) in view of Aida et al (US Pub 20140308036).

Regarding Claim 1, Frisch discloses a path switching apparatus, comprising: 
a first switch configured to switch,  by using a first switch, connection between an optical fiber of a first submarine cable and any one of a predetermined optical path and an optical fiber of a third submarine cable being connected to an optical branching/insertion device (Fig 6, Fig 12, paragraphs [57][58][65] where a switching module 210 has a first switch 221 configured to switch a connection between an optical fiber of a first submarine cable 110 and any one of a predetermined optical path and an optical fiber of a third submarine cable 130 being connected to an optical branching/insertion device (e.g. at 103)); 
a second switch configured to switch,  by using a second switch, connection between an optical fiber of a second submarine cable and any one of the predetermined optical path being connected to the first switch and an optical fiber of the third submarine cable being connected to the optical branching/insertion device (Fig 6, Fig 12, paragraphs [57][58][65] where the switching module 210  has a second switch 222 configured to switch a connection between an optical fiber of a second submarine cable 120 and any one of the predetermined optical path being connected to the first switch 221 and an optical fiber of the third submarine cable 130 being connected to the optical branching/insertion device (e.g. at 103));  
a detector configured to detect a state of an optical signal that is input from the optical branching/insertion device to the second switch via an optical fiber of the third submarine cable (Fig 6, Fig 12, paragraphs [57][58][65][66] where the switching module 210 has a detector (e.g. 241) configured to detect a state of an optical signal that is 
a controller configured control switching of the first switch and the second switch (Fig 6, Fig 12, where the switching module 210 has a controller configured to control switching of the first switch 221 and the second switch 222), wherein  
the controller controls the first switch and the second switch, based on a state of the optical signal that is detected by the detector (Fig 6, Fig 12, paragraphs [57][58][65][66] where the switching module 210 with the controller controls the first switch 221 and the second switch 222 based on a state of the optical signal that is detected by the detector (e.g. 241)). 
Frisch fails to explicitly disclose the controller being configured to operate by electric power supplied via a power supply line of the first submarine cable or the second submarine cable.
However, Aida discloses 
a controller being configured to operate by electric power supplied via a power supply line of a first submarine cable or a second submarine cable (Fig 1, Fig 2, paragraphs [22][23][66] where a circuit 11 (controller) is configured to operate by electric power (i.e. from power supply 10) supplied via a power supply line of a first submarine cable (e.g. at 6b) or a second submarine cable (e.g. at 6a)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the switching module 210 as described in Frisch, with the teachings of the electric power (i.e. from power supply 10) as described in Aida. The motivation being is that as shown a circuit 11 (controller) can be configured to operate by electric power (i.e. 

Regarding Claim 2, Frisch as modified by Aida also discloses the path switching apparatus wherein, 
when the detector detects the optical signal, the controller performs control in such a way that the first switch connects an optical fiber of the first submarine cable and an optical fiber of the third submarine cable to each other and that the second switch connects an optical fiber of the second submarine cable and an optical fiber of the third submarine cable to each other (Frisch Fig 6, Fig 12, paragraphs [57][58][65][66] where when the detector (e.g. 241) detects the optical signal, the switching module 210 with the controller performs control in such a way that the first switch 221 connects an optical fiber of the first submarine cable 110 and an optical fiber of the third submarine cable 130 to each other and that the second switch 222 connects an optical fiber of the 
when the detector does not detect the optical signal, the controller controls the first switch and the second switch in such a way that an optical fiber of the first submarine cable and an optical fiber of the second submarine cable are connected to each other via the predetermined optical path (Frisch Fig 6, Fig 12, paragraphs [57][58][65][66] where when the detector (e.g. 241) does not detect the optical signal, the switching module 210 with the controller controls the first switch 221 and the second switch 222 in such a way that an optical fiber of the first submarine cable 110 and an optical fiber of the second submarine cable 120 are connected to each other via the predetermined optical path).   
 
Regarding Claim 4, Frisch as modified by Aida also discloses a submarine branching apparatus, comprising: 
the path switching apparatus; and an optical brancher/insertor being connected to the path switching apparatus via the third submarine cable (Frisch Fig 6, Fig 12, paragraphs [57][58][65][66] where a branching apparatus (103, 150) comprises the path switching apparatus, and an optical branching/insertion device (e.g. at 103) being connected to the path switching apparatus via the third submarine cable 130).  
 
Regarding Claim 5, Frisch as modified by Aida also discloses the submarine branching apparatus, wherein 


Regarding Claim 8, Frisch discloses a path switching method, comprising: 
connecting an optical fiber of a first submarine cable and a first switch to each other, the first switch being configured to switch connection with any one of a predetermined optical path and an optical fiber of a third submarine cable being connected to an optical branching/insertion device (Fig 6, Fig 12, paragraphs [57][58][65] where a switching module 210 connects an optical fiber of a first submarine cable 110 and a first switch 221 to each other, the first switch 221 is configured to switch a connection with any one of a predetermined optical path and an optical fiber of a third submarine cable 130 being connected to an optical branching/insertion device (e.g. at 103)); 
connecting an optical fiber of a second submarine cable and a second switch to each other, the second switch being configured to switch connection with any one of the predetermined optical path being connected to the first switch and an optical fiber of the third submarine cable being connected to the optical branching/insertion device (Fig 6, Fig 12, paragraphs [57][58][65] where the switching module 210 connects an optical fiber of a second submarine cable 120 and a second switch 222 to each other, the 
detecting a state of an optical signal that is input from the optical branching/insertion device to the second switch via an optical fiber of the third submarine cable (Fig 6, Fig 12, paragraphs [57][58][65][66] where the switching module 210 has a detector (e.g. 241) that detects a state of an optical signal that is input from the optical branching/insertion device (e.g. at 103) to the second switch 222 via an optical fiber of the third submarine cable 130); and 
switching the first switch and the second switch, based on a detection state of the optical signal (Fig 6, Fig 12, paragraphs [57][58][65][66] where the switching module 210 switches the first switch 221 and the second switch 222 based on a detection state of the optical signal).  
Frisch fails to explicitly disclose power being supplied via a power supply line of the first submarine cable or the second submarine cable.
However, Aida discloses 
power being supplied via a power supply line of a first submarine cable or a second submarine cable (Fig 1, Fig 2, paragraphs [22][23][66] where a circuit 11 is configured to operate by electric power (i.e. from power supply 10) supplied via a power supply line of a first submarine cable (e.g. at 6b) or a second submarine cable (e.g. at 6a)).  


Regarding Claim 9, Frisch as modified by Aida also discloses the path switching method wherein, 
when the optical signal is detected, the first switch connects an optical fiber of the first submarine cable and an optical fiber of the third submarine cable to each other, and the second switch connects an optical fiber of the second submarine cable and an optical fiber of the third submarine cable to each other (Frisch Fig 6, Fig 12, paragraphs [57][58][65][66] where when the optical signal is detected (e.g. at 241),  the first switch 
when the optical signal is not detected, switching is performed in the first switch and the second switch in such a way that an optical fiber of the first submarine cable and an optical fiber of the second submarine cable are connected to each other via the predetermined optical path (Frisch Fig 6, Fig 12, paragraphs [57][58][65][66] where when the optical signal is not detected (e.g. at 241), the switching is performed in the first switch 221 and the second switch 222 in such a way that an optical fiber of the first submarine cable 110 and an optical fiber of the second submarine cable 120 are connected to each other via the predetermined optical path).  

Claims 3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US Pub 20180278326) in view of Aida et al (US Pub 20140308036) in further view of Zhang et al (US Pub 20160308639).

Regarding Claim 3, Frisch as modified by Aida fails to explicitly disclose the path switching apparatus further comprising: a brancher configured to split  a wavelength- multiplexed signal that is input via an optical fiber of the third submarine cable; and a photoelectric converter configured to convert  a wavelength-multiplexed signal being split by the brancher, into an electric signal, wherein the detector detects a state of the optical signal, based on the electric signal that is output from the photoelectric converter.
However, Zhang discloses 

a photoelectric converter configured to convert  a wavelength-multiplexed signal being split by the brancher, into an electric signal (Fig 1, Fig 5, paragraphs [86][87][108][109] where a photoelectric converter (PD1) converts a wavelength-multiplexed signal being split by the brancher (CPL1), into an electric signal), wherein 
a detector detects a state of an optical signal, based on the electric signal that is output from the photoelectric converter (Fig 1, Fig 5, paragraphs [86][87][108][109] where a detector (e.g. optical power detection circuit) detects a state of an optical signal based on the electric signal that is output from the photoelectric converter (PD1)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the detector (e.g. 241) as described in Frisch as modified by Aida, with the teachings of the detector (e.g. optical power detection circuit) as described in Zhang. The motivation being is that as shown a detector (e.g. optical power detection circuit) can detect a state of an optical signal based on an electric signal from a photoelectric converter (PD1) and from a brancher (CPL1) and one of ordinary skill in the art can implement this concept into the detector (e.g. 241) as described in Frisch as modified by Aida and have the detector (e.g. 241) detect a state of the optical signal based on an electric signal from a photoelectric converter (PD1) and from a brancher (CPL1) i.e. as an alternative so as to monitor a presence or absence of an optical signal in the optical fiber of the third submarine cable 130 for performing switching and which modification is 

Regarding Claim 10, Frisch as modified by Aida fails to explicitly disclose the path switching method further comprising; splitting a wavelength-multiplexed signal that is input via an optical fiber of the third submarine cable; converting, into an electric signal, the wavelength-multiplexed signal that is split; and detecting a state of the optical signal, based on the converted electric signal.
However, Zhang discloses 
splitting a wavelength-multiplexed signal that is input via an optical fiber of a cable (Fig 1, Fig 5, paragraphs [86][87][108] where a brancher (CPL1) splits a wavelength- multiplexed signal that is input via an optical fiber of a cable (e.g. at Input)); 
converting, into an electric signal, the wavelength-multiplexed signal that is split (Fig 1, Fig 5, paragraphs [86][87][108][109] where a photoelectric converter (PD1) converts the wavelength-multiplexed signal being split by the brancher (CPL1) into an electric signal); and 
detecting a state of an optical signal, based on the converted electric signal (Fig 1, Fig 5, paragraphs [86][87][108][109] where a detector (e.g. optical power detection circuit) detects a state of an optical signal based on the electric signal).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the detector (e.g. 241) as described in Frisch as modified by Aida, with the teachings of the detector (e.g. optical power detection circuit) as described in Zhang. The .     
 
Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US Pub 20180278326) in view of Aida et al (US Pub 20140308036) in further view of Abe et al (US Pub 20180054271) (English Translation of WO2016147610(A1)).

Regarding Claim 6, Frisch as modified by Aida also discloses an optical submarine cable system, comprising:  
the submarine branching apparatus (Frisch Fig 6, Fig 12, paragraphs [57][58][65][66] where a system comprises the branching apparatus (103, 150));  
a first terminal station configured to perform transmission and reception of a wavelength-multiplexed signal and supply of electric power via the first submarine cable (Frisch Fig 6, Fig 12, paragraphs [57][58][65][66] where a first terminal station 101 performs transmission and reception of a wavelength-multiplexed signal and supply of 
a second terminal station configured to perform transmission and reception of a wavelength-multiplexed signal via the third submarine cable (Frisch Fig 6, Fig 12, paragraphs [57][58][65][66] where a second terminal station (i.e. at 103) performs transmission and reception of a wavelength-multiplexed signal via the third submarine cable 130).  
Frisch as modified by Aida fails to explicitly disclose the second terminal station being configured to supply electric power via the third submarine cable.
However, Abe discloses  
a second terminal station being configured to supply electric power via a third submarine cable (Fig 2, paragraph [25] where a second terminal station 103 supplies electric power to a branching unit 110 via a third submarine cable)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second terminal station (i.e. at 103) as described in Frisch as modified by Aida, with the teachings of the second terminal station 103 as described in Abe. The motivation being is that as shown a second terminal station 103 can supply electric power to a branching unit 110 via a third submarine cable and one of ordinary skill in the art can implement this concept into the second terminal station (i.e. at 103) as described in Frisch as modified by Aida and have the second terminal station (i.e. at 103) supply electric power to a branching unit 150 via the third submarine cable 130 i.e. as an alternative so as to have another power source that supplies power to elements located in the switching module 210 in order to perform switching/controlling operations and 

Regarding Claim 7, Frisch as modified by Aida and Abe also discloses the optical submarine cable system wherein 
the submarine branching apparatus splits a signal in a first wavelength group from a wavelength-multiplexed signal that is transmitted from the first terminal station and transmits the signal to the second terminal station, and inserts a signal in a second wavelength group that is input from the second terminal station, into the wavelength- multiplexed signal, and outputs the signal (Frisch Fig 6, Fig 12, paragraphs [57][58][65][66] where the branching apparatus (103, 150) splits a signal (e.g. 162) in a first wavelength group from a wavelength-multiplexed signal that is transmitted from the first terminal station 101 and transmits the signal (e.g. 162) to the second terminal station (i.e. at 103), and inserts a signal (e.g. 162) in a second wavelength group that is input from the second terminal station (i.e. at 103), into the wavelength-multiplexed signal, and outputs the signal (e.g. 162)).   
 

Conclusion
The prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Onaka et al (US Pub 20080002978) and more specifically Fig 10.

Zirnheld et al (US Pub 20060115268) and more specifically Fig 3a and Fig 3b.

Casanova et al (US Pub 20060104641) and more specifically Fig 5A.

Vohra et al (US Pub 20030091274) and more specifically Fig 1.

Lin (US Pat 7113704) and more specifically Fig 5.

Hamel et al (US Pat 5771112) and more specifically Fig 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636